Case 2:18-cv-02133-MWF-MRW Document 34 Filed 02/06/19 Page 1 of 4 Page ID #:470



 1   EAGAN AVENATTI, LLP
     Michael J. Avenatti, State Bar No. 206929
 2   mavenatti@eaganavenatti.com
     Ahmed Ibrahim, State Bar No. 238739
 3   aibrahim@eaganavenatti.com
     520 Newport Center Drive, Suite 1400
 4   Newport Beach, CA 92660
     Telephone: 949.706.7000
 5   Fax: 949.706.7050
 6   Attorneys for Plaintiff ALPHA GRP, INC.
     d/b/a RED BULL GLOBAL RALLY CROSS
 7

 8   Peter L. Haviland, State Bar No. 144967
     havilandp@ballardspahr.com
 9   Scott S. Humphreys, State Bar No. 298021
     humphreyss@ballardspahr.com
10   BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
11   Los Angeles, CA 90067
     Telephone: 424.204.4400
12   Fax: 424.204.4350
13   Attorneys for Defendant
     SUBARU OF AMERICA, INC.
14

15
                           UNITED STATES DISTRICT COURT
16

17                       CENTRAL DISTRICT OF CALIFORNIA

18

19   ALPHA GRP, INC. d/b/a RED BULL              CASE NO. CV 18-2133 MWF (MRWx)
     GLOBAL RALLY CROSS, a Delaware
20   Corporation
                   Plaintiff,                    STIPULATION AND [PROPOSED]
21
                                                 ORDER REGARDING CONTACT
           vs.
22                                               AND COMMUNICATIONS
                                                 BETWEEN COLIN DYNE, ROBERT
23   SUBARU OF AMERICA, INC., a New              WEIR, AND THE PARTIES TO
     Jersey Corporation,
24                                               THIS ACTION
25                     Defendants.
26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING CONTACT AND COMMUNICATIONS BETWEEN
                   COLIN DYNE, ROBERT WEIR, AND THE PARTIES TO THIS ACTION
Case 2:18-cv-02133-MWF-MRW Document 34 Filed 02/06/19 Page 2 of 4 Page ID #:471
Case 2:18-cv-02133-MWF-MRW Document 34 Filed 02/06/19 Page 3 of 4 Page ID #:472
Case 2:18-cv-02133-MWF-MRW Document 34 Filed 02/06/19 Page 4 of 4 Page ID #:473



 I   obtains the express permission from the other person to continue with the communication
 2   or contact.
 J   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
 4   Dated: January _,2019          EAGAN AVENATTI, LLP
 5
                                    By     /s Ahmed Ibrahim
 6                                         Michael J. Avenatti
                                           Ahmed Ibrahim
 7
                                           Attornevs for Plaintiff
 8                                         ALPHA GRP, INC. and Colin Dyne
 9
                                    BALLARD SPAHR LLP
10
                                    By :   ls Scott S. Humphreys
11                                         Scott S. Humohrevs
                                           Peter L. Haviland'
12
                                           Attornevs for Defendant
l3                                         SUBA(U OF AMERICA, INC. and Robert Weir
t4
15
                                                                   that a willful violation   of
                                                                 and ma             me
                                                        1a
t6
T7   Dated: J unuufl$, 20t9
18

t9
20   Dated: January _,2019
                                           ROBERT WEIR
2t
22

23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
24

25
     Dated: January _,2019
26
                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                -2-
      STIPULATION AND IPROPOSEDI ORDER REGARDING CONTACT AND COMMUNICATIONS BETWEEN
                                  THE PARTIES TO THIS ACTION
